DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 09, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-12 are amended, Claims 13-18 have been withdrawn, Claims 19-20 have been cancelled and claims 21-22 have been added as new claims.  Accordingly, claims 1-18 and 21-22 are pending in this application, with claims 1-12 and 21-22 being presented for examination on the merits.  

Election/Restrictions
Applicants election without traverse of Invention I (Claims 1-12) in the reply filed June 09, 2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 09, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because Figure 1 has multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 1 could be represented as Figure 1a, Figure 1b, Figure 1c, etc.) .   See: 37 CFR 1.84(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification- Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case the abstract includes the use of the legal phraseology “means” four times.  See: lines 2-5 of the abstract. 
Appropriate correction required.
   See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 4,885,806  to HELLER, (herein after "Heller’").
As to Claim 1, Heller discloses a helmet accessory system comprising: a cantilevered jaw protector (Shield Plate 26) (See Annotated Figure 1 of Heller); a brace (Turning block or disc member 56 and mounting block 34); and first and second at least one fasteners (See Annotated Figure 5 of Heller), wherein: the first  at least one fastener (central screw 54) is configured to attach the cantilevered jaw protector (Shield Plate 26) to the brace at a first position (Turning block or disc member 56 and mounting block 34) (See Annotated Figure 5 of Heller), and; the second at least one fastener (screws 32) is configured to attach the brace (Turning block or disc member 56 and mounting block 34) to a helmet (10) at a second position (See Annotated Figure 5 of Heller)

    PNG
    media_image1.png
    919
    660
    media_image1.png
    Greyscale

As to Claim 2, Heller discloses the helmet accessory system of claim 1, 
wherein the second position (screw 32) is an ear cover (ear flap 16) of the helmet (10) (See Col. 2 Lines 40 - 46 of Heller, teaching ear cover (ear flap 16) secured by second position (screw 32)).  
As to Claim 4, Heller discloses the helmet accessory system of claim 1, wherein the first  at least one fastener is configured to secure an angular position of the cantilevered jaw protector (See Annotated Figure 5 and Col. 2, Lines 64-67 of Heller, where Heller teaches a series of annular teeth (engaging or mating surfaces 60), where the cantilevered jaw protector (shield plate 26) may be rotated to an angular position to suit the helmet wearer's particular protection and comfort needs).  
As to Claim 5, Heller discloses the helmet accessory system of claim 1, 
wherein: said brace has an outside face and an inside face; said first position is on the outside face of the brace (See Annotated Figure 5 of Heller); and said second position is on the inside face of the brace (See Annotated Figure 5 of Heller)
As to Claim 6, Heller discloses the helmet accessory system of claim 1, wherein the first and second at least one fastener each comprise one fastener selected from the list comprising bolt, screw, or stud (See Col. 2, Lines 40 - 65 of Heller, teaching first and second fasteners (54 and 32) are screws).  
As to Claim 7,  Heller discloses the helmet accessory system of claim 1, wherein the brace comprises at least one first aperture at said first position and at least one second aperture at said second position (See Annotated Figure 5 of Heller).  
As to Claim 8, Heller discloses the helmet accessory system of claim 7, wherein the at least one first aperture and at least one second aperture are holes (See Annotated Figure 5 of Heller).  
As to Claim 9, Heller discloses the helmet accessory system of claim 7, wherein the at least one first aperture and at least one second aperture are distributed such that: the first  at least one fastener is configured to thread through the at least one first aperture at an opening in the cantilevered jaw protector (See Annotated Figure 5, and Figure 2 of Heller); and the second  at least one fastener is configured to thread through the at least one second aperture at an opening in the helmet (See Annotated Figure 5, and Figure 2 of Heller).  
As to Claim 10, Heller discloses the helmet accessory system of claim 1, 
wherein the brace has an indentation on an inner surface configured to comply with a contour of an ear cover of the helmet (See Annotated Figure 5 of Heller).  
As to Claim 22, Heller discloses the helmet accessory system of claim 1, 
wherein the brace has an indentation on an inner surface configured to comply with a contour of a left ear cover of the helmet (See Annotated Figure 5 of Heller).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 4,885,806  to HELLER (herein after "Heller’") as applied to claim 1 above, in view of United States Patent Application Publication No. US 2011/0131695 A1 to MADDUX et al. (hereinafter “Maddux”).
As to Claim 3, Heller discloses the helmet accessory system of claim 1, wherein the brace (Turning block or disc member 56 and mounting block 34)  is configured to be: attachable to the helmet at a left ear cover of the helmet (See Figure 1 of Heller). 
However, Heller does not disclose the brace removable from the left ear cover of the helmet; and attached to the helmet at a right ear cover of the helmet.  
Maddux teaches a protective jaw pad and discloses a brace that is removable from the left ear cover of the helmet (See Fig. 1 and Paragraphs 0026 - 0027 of Maddux, teaching an removable brace (jaw pad 10)) ; and attached to the helmet at a right ear cover of the helmet (See Fig. 1 and Paragraphs 0026 - 0027 of Maddux, teaching an removable brace (jaw pad 10) disclosing where removable brace (jaw pad 10) can be affixed to either side of a helmet, and where further removable brace (jaw pad 10) may have a cantilevered jaw protector (shell 110) attached to it in order to further protect a helmet wearer's lower jaw (mandible).  See Paragraph 0040).
Heller is analogous art to the claimed invention as it relates to a batters helmet system with a face protective member; and, Maddux is analogous art to the claimed invention in that it provides a helmet with a right and left ear cover and brace to prevent injuries to the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helmet of Heller, with a brace that is removable from the left ear cover of the helmet; and attached to the helmet at a right ear cover of the helmet, as taught by Maddux, in order to provide a protective jaw pad with shock absorbing components for both sides of the jaw with minimum added weight to the helmet wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 11, Heller discloses the helmet accessory system of claim 1, but does not explicitly disclose wherein the brace has an indentation on an inner surface configured to comply with a contour of a right ear cover of the helmet. 
Maddux teaches a protective jaw pad and discloses wherein the brace has an indentation on an inner surface configured to comply with a contour of a right ear cover of the helmet (Modifying the helmet of Heller (see Fig 1, helmet 10 of Heller) with the left brace (see Fig. 1, jaw pad 10 of Maddux) on the helmet of Maddux (see Fig 1, helmet 100 of Heller) teaching wherein the brace (turning block or disc member 56 and mounting block 34 of Heller) has an indentation on an inner surface and discloses configuring to comply the brace with a contour of a right ear cover of the helmet (see Fig. 1 and Paragraphs 0026-0027, teaching jaw pad 10 of Maddux being configured to comply with a contour of a right ear cover of the helmet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helmet of Heller, wherein the brace has an indentation on an inner surface configured to comply with a contour of a right ear cover of the helmet, as taught by Maddux, in order to provide a protective jaw pad with shock absorbing components for both sides of the jaw with minimum added weight to the helmet wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 12, Heller discloses the helmet accessory system of claim 1, but does not disclose wherein the brace comprises a thermoplastic material. 
 Maddux teaches a protective jaw pad and discloses wherein the brace comprises a thermoplastic material (See Paragraphs 0007 & 0025, teaching  wherein the brace comprises a thermoplastic material).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helmet of Heller, wherein the brace comprises a thermoplastic material, as taught by Maddux, in order to provide a protective jaw pad with shock absorbing components made of thermoplastic polyurethane for minimum added weight to the helmet wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helmet of Heller, wherein the brace comprises a thermoplastic material, as taught by Maddux, in order to provide a protective jaw pad with shock absorbing components for both sides of the jaw with minimum added weight to the helmet wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 21, Heller discloses the helmet accessory system of claim 1, but does not disclose wherein the brace is configured to be: attachable to the helmet at a right ear cover of the helmet; removable from the right ear cover of the helmet; attached to the helmet at a left ear cover of the helmet.  
However, Maddux teaches a protective jaw pad and discloses wherein the brace is configured to be: attachable to the helmet at a right ear cover of the helmet (See Figure 1 and Paragraph 0026 - 0027 of Maddux); 
removable from the right ear cover of the helmet; attached to the helmet at a left ear cover of the helmet (See Figure 1 and Paragraph 0026 - 0027 of Maddux).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the helmet of Heller, wherein the brace is configured to be: attachable to the helmet at a right ear cover of the helmet; removable from the right ear cover of the helmet; attached to the helmet at a left ear cover of the helmet, as taught by Maddux, in order to provide a protective jaw pad with shock absorbing components for both sides of the jaw with minimum added weight to the helmet wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732